                          Case 2:18-cv-02916-TLN-DMC Document 37 Filed 06/05/20 Page 1 of 1


                 1        TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                          ESTEE LEWIS..................................California State Bar No. 268358
                 2        CATHLEEN THERESA BARR ....... California State Bar No. 295538
                          BRANDON STORMENT ...............California State Bar No. 267260
                 3
                          BARR & MUDFORD, LLP
                 4        1824 Court Street/Post Office Box 994390
                          Redding, California 96099-4390
                 5        Telephone: (530) 243-8008
                          Facsimile: (530) 243-1648
                 6
                          Attorneys for Plaintiffs
                 7

                 8
                                                      UNITED STATES DISTRICT COURT
                 9
                                                      EASTERN DISTRICT OF CALIFORNIA
                 10

                 11
                          TIFFANY PHOMMATHEP, et al.                      No. 2:18-CV-02916-TLN-DMC
                 12
                                      Plaintiffs,                         ORDER RE STIPULATION FOR DISMISSAL
                 13                                                       WITHOUT PREJUDICE OF DEFENDANT
                                      vs.                                 SUCCESSOR IN INTEREST OF ESTATE OF
                 14                                                       KEVIN NEAL
                 15       COUNTY OF TEHAMA, et al.

                 16                     Defendants.

                 17

                 18              IT IS HEREBY ORDERED, per Stipulation by the parties, that Defendant SUCCESSOR
                 19
                          IN INTEREST OR ESTATE OF KEVIN NEAL may be dismissed, and hereby is dismissed,
                 20
                          without prejudice.
                 21

                 22       DATED: June 5, 2020
                 23
                                                                                  Troy L. Nunley
                 24                                                               United States District Judge
                 25

                 26

                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 1
 Post Office Box 994390
Redding, CA 96099-4390
                                Order Re Dismissal Without Prejudice of Dfdt Successor in Interest or estate of Kevin Neal
     (530) 243-8008
